946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joel A. CARAGLIANO, Petitioner,v.NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY;  Director,Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondents.
No. 91-1441.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (89-4098)
Robert E. Walsh, Rutter & Montagna, Norfolk, Va. for petitioner.
Lawrence P. Postol, Jonathan H. Walker, Seyfarth, Shaw, Fairweather & Geraldson, Washington, D.C., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joel A. Caragliano seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's award of permanent partial disability benefits under the Longshore and Harbor Workers' Compensation Act, as amended, 33 U.S.C. §§ 901-950.   Our review of the record and the Board's decision and order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Caragliano v. Newport News Shipbuilding, No. 89-4098 (Ben.Rev.Bd. Feb. 28, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.